Citation Nr: 0514459	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the veteran's discharge is a bar to 
payment of VA death pension benefits to the appellant.







ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The appellant's deceased spouse had active military duty from 
August 1973 to January 1976.  He was administratively 
separated prior to the expiration of his ordinary enlistment 
with a discharge other than honorable conditions (UOTHC) 
based upon his application for discharge in lieu of trial by 
special court-martial.  The appellant's husband subsequently 
died in February 1988, and there is no evidence on file 
indicating the cause or circumstances of the veteran's death.  
The appellant alleges that she is the veteran's surviving 
spouse and there is evidence on file supporting this 
statement, although there is no marriage certificate or other 
direct evidence of this marriage on file.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an adverse determination of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that the character of the appellant's 
deceased husband's discharge was a bar to her claim for VA 
benefits.  Although the RO indicated that her claim was 
either for dependency and indemnity compensation (DIC) or 
death pension, the Board notes that the appellant's initial 
claim for benefits submitted in April 2003 specifically 
stated that she was not claiming that the veteran's cause of 
death was due to service at Block 10.  Accordingly, in the 
absence of any claim or evidence to the contrary, the 
appellant's claim is characterized as one for death pension.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  During the appellant's deceased husband's single 
enlistment from August 1973 to January 1976, there is an 
indication that he was punished under Article 15, UCMJ, on 
five separate occasions and referred to trial by special 
court-martial for the following offenses:  Violation of 
Article 86 for a two-day absence without leave (AWOL); 
violation of Article 90, willful disobedience of a lawful 
order from a superior commissioned officer; violation of 
Article 91, willful disobedience of a lawful order of a 
superior noncommissioned officer; violation of Article 91, 
disrespect to a superior warrant officer; violation of 
Article 134, wrongful possession of 2 ounces of marijuana; 
violation of Article 134, wrongful sale of marijuana.  

2.  After being advised of the charges and specifications 
against him and being provided with advice from defense 
counsel, the appellant's deceased husband submitted a formal 
application for discharge for the good of the service in lieu 
of the pending special court-martial which acknowledged the 
following:  that he was guilty of the charges against him or 
of lesser included offenses which collectively warranted the 
imposition of a bad conduct or dishonorable discharge; that 
he voluntarily waived his right to a complete trial with all 
associated rights; that he understood that an undesirable 
discharge would deprive him of all benefits administered by 
VA; and that he made this request of his own free will and 
had not been subjected to any coercion.

3.  The special court-martial convening authority accepted 
the veteran's application for discharge for the good of the 
service, and reduced the appellant's deceased husband to the 
lowest enlisted grade, and authorized his administrative 
separation with a discharge UOTHC for his sole and single 
enlistment.

4.  The appellant's deceased husband was discharged under 
other than honorable conditions because of his willful and 
persistent misconduct.

5.  The appellant's deceased husband was not insane as 
defined by VA at the time he committed any of the multiple 
offenses for which he was administratively separated from 
service with a discharge UOTHC. 


CONCLUSION OF LAW

The appellant's deceased husband's discharge UOTHC was issued 
under dishonorable conditions, and bars her from receiving VA 
death pension based upon her deceased husband's sole 
enlistment.  38 U.S.C.A. §§ 101 (2), 5103A, 5303 (West 2002); 
38 C.F.R. § 3.12, 3.354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The appellant in this case was not 
formally advised of VCAA until February 2004, after the 
initial adverse adjudication of her claim.  Given the facts 
and circumstances presented in this appeal, however, the 
Board finds that the outcome of this appeal is based on an 
application of the governing laws and regulations to the 
known and well-documented facts from 1975, some 30 years ago.  
The evidence on file in no way indicates nor does the 
appellant argue that there exists any additional relevant 
evidence which might assist her in substantiating her claim.  
The Board finds there is no reasonable possibility that any 
additional pertinent evidence exists which is not already on 
file.  See 38 U.S.C.A. § 5103A (a)(2).  

VA benefits may be awarded to or on behalf of a "veteran" 
if the former service member was "discharged or released 
under conditions other than dishonorable."  See 38 U.S.C.A. 
§§  1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307 (2004).  The definition of "veteran" in 38 U.S.C.A. 
§ 101 (2) also includes the requirement that the "person 
[have been] discharged or released [from active service] 
under conditions other than dishonorable."  The term 
"dishonorable" in 38 U.S.C.A. § 101 (2) can include a bad 
conduct discharge, a dishonorable discharge, or an 
administrative discharge characterized as under other than 
honorable conditions.

The US Court of Appeals for Veterans Claims (Court) held in 
Camarena v. Brown, 6 Vet App 565, 567-68 (1994) that VA 
regulation 38 C.F.R. § 3.12 provides, inter alia, that a 
discharge is considered to have been issued under 
dishonorable conditions if given for willful and persistent 
misconduct.  This includes a discharge under other than 
honorable conditions, if issued because of [such] conduct.  
This regulation does not limit "dishonorable conditions" to 
only cases where a dishonorable discharge was adjudged.  

If a former service member did not die in service, pension is 
not payable unless the period of service on which the claim 
is based was terminated by a discharge or release under 
conditions other than dishonorable.  A discharge or release 
from service under certain circumstances is a bar to the 
payment of benefits, unless it is found that a person was 
insane at the time of committing the offense or other 
misconduct causing such discharge.  38 U.S.C.A. § 5303; 38 
C.F.R. § 3.12.  

One of the specifically listed bars to payment of benefits is 
when a former service member was discharged or released for 
willful and persistent misconduct.  This includes a discharge 
under other than honorable conditions if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  38 
U.S.C.A. § 3.12(d)(4).

An insane person is defined by regulation as one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354; see also VAOPGCPREC 20-97 (May 22, 1997).  
Entitlement to benefits is not barred if it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release. 38 C.F.R. § 3.12(b).  The 
insanity, however, need not have caused the misconduct; it 
must only have existed at the time of the commission of the 
offense leading to the person's discharge.  Struck v. Brown, 
9 Vet. App. 145 (1996).

Analysis:  Following the appellant's deceased husband's 
initial basic training at Fort Polk, Louisiana, he was 
transferred to Fort Hood, Texas.  In August 1975, the 
appellant's deceased husband's commander referred a series of 
charges against him to the special court-martial convening 
authority with a recommendation that he be tried by special 
court-martial.  The referral letter documented the charges 
and evidence in support, noted that all material witnesses 
would be available for trial, indicated there was no record 
of previous convictions, and also indicated that the veteran 
had on five previous occasions received punishment under 
Article 15, UCMJ.  Actual records of these earlier Article 
15's are not attached and are not included in the evidence 
now on file.  

An attached commander's evaluation indicated that the 
appellant's deceased husband had reported for duty in June 
1975 where he was placed to work in the orderly room because 
of a profile which precluded him from performing his military 
occupation as a rifleman (third-degree pes planus).  This 
individual immediately began "shirking his duties, arriving 
to work late and absenting himself from duty."  He was then 
moved into a platoon where he "continued to malinger and 
shirk his duties and began to cause serious morale problems 
in that platoon."  

The convening authority preferred the following charges to 
trial by special court-martial:  That this individual did:  
in violation of Article 86, UCMJ, go AWOL for two days in 
July 1975; in violation of Article 90, UCMJ, willfully fail 
to follow the lawful command of a superior commissioned 
officer in July 1975; in violation of Article 91, UCMJ, 
willfully fail to follow the lawful order of his superior 
noncommissioned officer in July 1975; in violation of 
Article 91, UCMJ, disrespect in language his superior warrant 
officer in July 1975; in violation of Article 134, UCMJ, 
wrongfully possessed approximately two ounces of marijuana in 
November 1975; and, in violation of Article 134, UCMJ, 
wrongfully transfer/sell marijuana to another individual in 
November 1975.

In November 1975, the appellant's deceased husband submitted 
a formal request for discharge for the good of the service 
under Army regulations requesting that he receive an 
administrative discharge in lieu of trial by special court-
martial that was then pending.  This formal request 
acknowledged that the veteran had been provided the services 
of defense counsel, that he had not been coerced in making 
the offer, that he was guilty of the charges against him or 
lesser included offenses, authorizing the imposition of a bad 
conduct or dishonorable discharge, that he did not desire 
further rehabilitation, and that he was aware that he could 
receive an unfavorable discharge characterization, and that 
such characterization might make him ineligible "for many or 
all benefits administered by the Veterans Administration."  
The special court-martial convening authority accepted the 
offer for discharge in lieu of trial by special court-
martial, and reduced him to the lowest enlisted grade with a 
discharge characterization under other than honorable 
conditions.  The convening authority also noted that there 
was no "reasonable grounds for belief that this individual 
is or was at the time of his misconduct, mentally defective, 
deranged or abnormal."

The service medical records in the veteran's claims folder 
indicate that the veteran had a serious problem with flat 
feet for which he was placed on a profile against certain 
physical activities.  There is also an indication that the 
veteran had bronchitis and an upper respiratory infection on 
separate occasions, and that he once twisted an ankle.  There 
is no evidence that the veteran was psychiatrically abnormal, 
and certainly no evidence that he was insane.  The physical 
examination for service separation in November 1975 indicated 
that he was psychiatrically normal.  

There is on file a January 1976 letter from the Department of 
the Army to the appellant's deceased husband which explained 
how he might make application to the Army Discharge Review 
Board for an upgrade of his discharge UOTHC.  There is no 
evidence on file that the veteran ever made such application.  

Over four years after service separation, the appellant's 
deceased husband filed a claim for VA compensation benefits 
for certain disabilities, not including any claim for a 
psychiatric disability.  The RO responded to the veteran that 
the evidence showed that he had been separated with a 
discharge UOTHC, explained that this was a bar to VA 
benefits, and offered him the opportunity of submitting 
evidence disputing the discharge UOTHC or to have a hearing 
and the appellant's deceased husband did not respond.  

In April 1985, the RO issued an administrative decision which 
considered the evidence on file, and which found that the 
veteran had been separated with a UOTHC discharge as a result 
of willful and persistent misconduct under 38 C.F.R. 
§ 3.12(d)(4), and that this served as a bar to any VA 
benefits arising from his single enlistment.  

In April 2003, the appellant submitted a claim on VA Form 21-
534 and specifically indicated that she was not claiming that 
the veteran's death was attributable to service.

In October 2003, the RO notified the appellant that her claim 
had been denied because her deceased husband's sole 
enlistment had been considered dishonorable for VA purposes.  
She was informed of the evidence used in reaching this 
decision and informed of her appellate rights and provided a 
point of contact for any assistance she might have.  

In her subsequent notice of disagreement and substantive 
appeal, the appellant argued that her deceased husband had 
sustained an injury while he was in service and that after 
this injury he had told her that he was suffering from 
anxiety attacks and depression.  The appellant did not 
specify the injury she was describing.  

The evidence on file clearly and convincingly demonstrates 
that the appellant's deceased husband was separated from 
service prior to the expiration of his ordinary enlistment 
for a pattern of willful and persistent misconduct which is 
well documented in service personnel records specifically 
identifying that misconduct.  Although these records referred 
to five additional punishments under Article 15, UCMJ, the 
actual evidence of those Article 15's is not on file, and is 
unnecessary to disposition of this case.  The charges and 
specifications referred to trial by special court-martial, 
which are well documented, including the evidence in support 
of those charges, clearly detail a series of offenses which 
were felt sufficiently serious to be referred for trial by 
court-martial.  None of the offenses listed in the charges 
and specifications could fairly be described as minor, except 
perhaps for the two-day AWOL.  Failing to follow the lawful 
orders of superior commissioned officers and superior NCOs, 
and possession and sale of marijuana were and are considered 
serious offenses.  The appellant's deceased husband, with 
advice of counsel, applied for discharge in lieu of trial by 
court martial, acknowledged his guilt of the underlying 
offenses and possible award of an discharge UOTHC with 
associated loss of VA benefits, for which he received in 
exchange no record of Federal criminal convictions, no 
punitive discharge, and no sentence to confinement. 

Although the appellant has intimated that the veteran may 
have been psychiatrically impaired during service, there is a 
complete absence of any competent evidence in the service 
medical records or elsewhere which demonstrates that he was 
insane for VA purposes at the time he committed any of the 
offenses giving rise to his administrative separation UOTHC 
(or at any time subsequent to service separation, until his 
death).  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
These facts barred the appellant's deceased husband from VA 
benefits during his lifetime, and serve to bar his surviving 
spouse through her present claim for death pension.  

At this juncture, the appellant might attempt to obtain an 
upgrade to her former husband's discharge characterization 
through any available Discharge Review Board or Board for 
Correction of Military Records.  



ORDER

The character of the appellant's deceased husband's discharge 
is a bar to payment of death pension benefits to the 
appellant, and the benefit sought on appeal is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


